Title: From Thomas Jefferson to Thomas Newton, 23 March 1801
From: Jefferson, Thomas
To: Newton, Thomas



Dear Sir
Washington Mar. 23. 1801.

I duly recieved your favor of the 12th. inst. and thank you for the information respecting the receipt of a consignment of old Madeira  wines. I will gladly take a pipe of the Brazil quality which you mention to be the best: and should hope a means of conveying it hither would occur. the price I presume I shall be able to remit by a bill on the Collector of your port.
We [hear] nothing very late from Europe. I believe it to be certain that the emperor has ordered the signature of a treaty with France, but [we do] not yet know of it’s actual signature. it is also said that England is making overtures for treating separately. the danger of famine will no doubt increase her desire for peace.
I am sensible of your goodness in offering to attend to my little [wants] in your place, should I have any. I have too long experienced it, not to avail myself of it should there be occasion. I pray you accept assurances of my constant esteem & high consideration and respect.

Th: Jefferson

